DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are pending in the application
No amendments to the claims have been presented at this time.

Response to Arguments
Rejections under 35 U.S.C. 103a
	Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-2 and 5-8 under PATTANAYAK (US 10,664,846) and KENNEDY (US 10,354,248), regarding “...receiving, by a payment card, location information,” and that the aforementioned limitation is not taught in the references, it is respectfully submitted to the Applicant that references in determining obviousness are not read in isolation  but for what they fairly teach in combination with the art as a whole, and thus patent assignee’s reference-by-reference attack on prior art to demonstrate non-obviousness is not persuasive.
	References are evaluated by what they suggest to one of versed in art, rather than their specific disclosure. In this case, PATTANAYAK shows options of authenticating the payment card within geographic areas to be authorized for use [see 7:24-32 and 7:33-50]. KENNEDY shows a method is used to process a card transaction conducted by a cardholder at a POS terminal operated by a merchant, where the merchant conducts business using a local currency, and where the card is issued for transactions using a different, home currency. The method includes determining whether the card stores currency data identifying the home currency and whether the card separately stores country related data (other than the currency data) that may be used to identify the home currency or another currency to which the local currency may be converted [see KENNEDY 2:24-34]. The 35 U.S.C. 103 rejection set forth provided reasoning for the combination of references and resolve the ordinary skill in the art. With respect to Applicant’s narrow analysis of the combination of references with respect to the claims [see e.g., Applicants remarks page 6, asserting, “PATTANAYAK or KENNEDY, alone or in combination disclose or discuss at least, ‘receiving, by a payment card, location information,” as required by claim 1’”]


it is respectfully submitted that during examination, a claim must be given its broadest reasonable interpretation (BRI) consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.(MPEP 2111). In this case, it is maintained that under the broadest reasonable interpretation of the claims, the combination of PATTANAYAK in view of KENNEDY suggests Applicant’s limitation of, “receiving, by a payment card, location information…” wherein at least KENNEDY discloses, “determining whether the card stores currency data…and whether the card separately stores country related data…that may be used to identify…another currency to which the local currency may be converted.”  Specifically, it is maintained that, given the plain meaning of the term, “stores” (i.e., the card stores…location data)  as a verb has  a similar (if not the same) connotation as “receiving”. For example, “stores” may connote to accumulate, to cache, to collect, to gather, to amass, to put away, etc.,. Thus it is maintained that because KENNEDY suggests a payment card forms the function that stores (performs the function of storing data, collecting data) location data, the payment card is also receiving or receives  (i.e., gathers, collects, accumulates,  etc.,) the data.

In regards to LORENBERG  in view of KENNEDY:

The 35 U.S.C. 103 rejection of LORENBERG in view of KENNEDY is maintained for the same reasons as expressed above being substantially similar in reasoning. Thus the prior 35 U.S.C. 103a rejection is maintained below and is presented again, for the Applicant’s convenience.













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability s hall not be negated by the manner in which the invention was made.

Claim 1-2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PATTANAYAK
(US 10,664,846) in view of KENNEDY (US 10,354,248).
Re Claim 1:
PATTANAYAK discloses a method, comprising: communicating, by a payment card (104)(FIG.1),
transaction information indicative of a first account during a first transaction (336)(FIG. 3), the first account associated with a first country (332)(FIG. 3)[see 6:9-17; 10];
communicating, by the payment card, transaction information indicative of an account
associated with the second country during a second transaction based on the location
information [see 7:9-12; 8:6-10].
PATTANAYAK discloses options of authenticating the payment card within geographic are as to be
authorized for use [see 7:24-32 and 7:33-50], but fails to explicitly disclose receiving, by a payment card,
location information indicative of a second country during the first transaction. This is suggested by
Kennedy [see 2:24-39; 5:26-36]. It would have been obvious before the effective filing date for one of
ordinary skill in the art to have modified (or substituted) the payment card of PATTANAYAK with the
features of the payment card of Kennedy. The motivation would be to further authenticate the use of a
payment card in different countries/geographic regions, being well within one having ordinary skill in the
art as evidenced by the references.

Re Claim 2:
wherein the location information is a terminal country code [see PATTANAYAK (116) 7:26-29]

Re Claim 5:
A method, comprising:
[1]  communicating, by a payment card, transaction information indicative of a first network (112) (i.e Visa, MasterCard, JCB, etc.) during a first transaction, the first network associated with a first country [see PATTANAYAK, (FIG. 1) 8:53-57; 9:21-24];

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LORBERG et al (US
20080249908) in view of KENNEDY (US 10,354,248).

Re claim 3:
LORBERG a method, comprising:
[1] communicating, by a payment card, transaction information indicative of a first currency
during a first transaction, the first currency associated with a first country/location (106) (FIG. 2) [0038]
[3] communicating, by the payment card, transaction information indicative of a currency
associate with the second country/location during a second transaction based on the currency
information. (FIG. 2) [0038]
Lorenberg discloses that the receiving financial institution (106) is in a different country such that
funds transfer originating from acquiring Financial institution (202) and funded through the sender’s
payment card account and routed through the payment system is an international remittance (202) (FIG.
2) [0038]. 
Lorenberg fails to explicitly disclose receiving, by a payment card, currency information
indicative of a second country/location during the first transaction. This is suggested by Kennedy [see
2:24-39; 5:26-36]. It would have been obvious before the effective filing date for one of ordinary skill in
the art to have modified (or substituted) the payment card of Lorenberg with the features of the payment
card of Kennedy. The motivation would be to further authenticate the use and funding of the payment
card in different countries/geographic regions, being well within one having ordinary skill in the art as
evidenced by the references.

Re claim 4:
The method of claim 3, wherein the currency information is the transaction currency code [0038]



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692